Citation Nr: 9920022	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-15 653	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel
INTRODUCTION

The periods of service certified by the National Personnel 
Records Center are inconsistent with the periods indicated on 
the DD-214 and National Guard forms of record.  The veteran 
did have active service from February 1943 to October 1945, 
from August 1950 to May 1952, and from October 1961 to August 
1962.  In addition, the veteran had many years of Reserve 
service prior to his retirement in January 1971.  His 
military occupational specialty was aviation officer.  His 
military occupational specialty was aviation officer.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained 
insofar as possible by the RO.

2. The veteran's bilateral hearing loss is related to his 
periods of active service.

3. The veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1. Hearing disability was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. §§ 3.304, 3.385 (1998).
 
2. The veteran has tinnitus which was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1998).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

 The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Analysis

Service records indicate that the veteran participated in the 
Central Europe and Rhineland campaigns during World War II 
and his decorations include an Air Medal.  The Form DA 759 
(Individual Flight Record - Army Aviator) for the period from 
September 1956 to September 1957, showed that the veteran had 
accumulated 554 hours of pilot combat time.

There were no findings of hearing loss or tinnitus during the 
veteran's first two periods of active duty.  Service medical 
records show that in August 1951 the veteran complained of 
occasional tinnitus in his right ear, especially at night.  
Audiometric evaluation performed in February 1953 revealed 
pure tone thresholds, in decibels, converted to ISO units, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
5
LEFT
15
20
20
N/A
10


Audiometric evaluation performed at the veteran's September 
1960 flight status 
examination revealed pure tone thresholds, in decibels, 
converted to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
N/A
40
LEFT
25
20
20
N/A
20

Audiometric evaluation performed at the veteran's October 
1961 flight status examination revealed pure tone thresholds, 
in decibels, converted to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
N/A
20
LEFT
25
15
20
N/A
25

Audiometric evaluation performed at the veteran's July 1962 
discharge examination revealed pure tone thresholds, in 
decibels, converted to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
N/A
25
LEFT
20
20
20
N/A
10


A December 1993 audiometric evaluation at the Eastern Idaho 
Regional Medical Center revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
85
85
LEFT
40
50
60
N/A
75

The audiologist's diagnosis was mild to severe sloping high 
frequency sensorineural hearing loss bilaterally; fair 
discrimination skills bilaterally.

In March 1997 the veteran submitted a lengthy statement in 
support of his claim.  He described evidence of a current 
hearing disability, his earliest memories of hearing loss and 
tinnitus which date back to active service, the reasons he 
did not seek treatment earlier and the noise exposure he 
experienced as a military pilot.  The veteran stated that all 
of the physicians who have treated him have attributed his 
hearing loss to active duty noise exposure and he described 
the "in the canal" type of hearing aid they recommended.  
He also related that his family tree contained no history of 
hearing loss.

The veteran testified before a Hearing Officer in October 
1998.  In summary, his testimony was that he had a current 
hearing disability and wore hearing aids, that he had had no 
significant noise exposure since active duty and that while 
on active duty he would often have stuffy ears after 
missions.  He first became aware of decreased hearing acuity 
after retirement from the Idaho National Guard.  The 
veteran's spouse testified that she first noticed the veteran 
had difficulty hearing in 1965, but that the problem became 
more pronounced in the 1970's.

The veteran's private treating otolaryngologist, D.H., M.D., 
provided a November 1998 letter which stated that the veteran 
had been under his care since 1993 with a history of hearing 
loss and military noise exposure.  The doctor was aware of a 
history of exposure to jet planes as well as to guns and 
heavy equipment.  Dr. D.H., characterized the veteran's 
hearing loss as "significant" and noted that the veteran 
had some tinnitus and was also being treated for epistaxis.  
Based on what the veteran told him, he assumed that the 
hearing loss was based on exposures in the military.

Also of record is a report of private audiogram taken in 
November 1998.  It confirms the veteran's current hearing 
disability and includes the remarks by the examiner which 
opine that based on history, the veteran's hearing loss is 
most probably related to long term aircraft engine noise 
exposure.

The veteran's contention is that he was exposed to noise 
levels which damaged his hearing and caused tinnitus during 
the thousands of hours he spent in aircraft during service.  
At least some of this exposure allegedly occurred during 
combat missions.  In cases of combat injuries, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b) (West 1991).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that there are three sequential 
determinations that must be made when a combat veteran seeks 
to show service incurrence using section 1154(b).  Collette 
v. Brown, 82 F.3d 389 at 392-93 (Fed. Cir. 1996).  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease".  38 U.S.C. § 1154(b).  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service" (even though there is no official 
record of such incurrence or aggravation in service). Ibid. 
If the veteran satisfies inquiries (1) and (2), then the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service[]connection" unless the 
Secretary rebuts service connection by "clear and convincing 
evidence to  the contrary". Ibid.  See also Arms v. West, 12 
Vet. App. 188 (1999).

Exposure to loud engine noise is consistent with the 
circumstances of the veteran's service as a pilot and there 
is medical opinion to the effect that his current hearing 
loss and tinnitus are consistent with noise exposure.  The 
veteran's claims are therefore well grounded.  See Peters v. 
Brown, 6 Vet. App. 540 (1994).  In cases of combat-related 
claims which are well-grounded, service connection is 
appropriate unless the Board finds clear and convincing 
evidence to the contrary.  See Arms supra at 197.  In this 
case, the evidence supports the veteran's claims.  The record 
reflects that the veteran reported tinnitus on one occasion 
in August 1951.  An audiometric evaluation in September 1960 
showed an auditory threshold of 40 decibels at 4000 Hertz for 
the right ear, which meets the criteria for hearing loss as 
defined at 38 C.F.R. § 3.385 (1998).  Though this is not 
shown to have been during a period of active duty, the 
evidence shows that his primary noise exposure at that time 
was related to his service occupation.  He currently has 
tinnitus and a bilateral hearing loss, which medical expert 
opinion has attributed to acoustic trauma in service.  There 
exists sufficient positive evidence to warrant favorable 
action.  As such, the claims on appeal are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

